This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2012).

                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A13-2199

                                  State of Minnesota,
                                      Respondent,

                                          vs.

                               Michael Douglas Metsala,
                                      Appellant.

                                 Filed July 28, 2014
                               Reversed and remanded
                                   Johnson, Judge

                            Hennepin County District Court
                              File No. 27-CR-10-53915


Lori Swanson, Attorney General, St. Paul, Minnesota; and

Michael O. Freeman, Hennepin County Attorney, Linda K. Jenny, Assistant County
Attorney, Minneapolis, Minnesota (for respondent)

Melissa Sheridan, Assistant State Public Defender, Eagan, Minnesota (for appellant)


      Considered and decided by Johnson, Presiding Judge; Hooten, Judge; and Harten,

Judge.




      
       Retired judge of the Minnesota Court of Appeals, serving by appointment
pursuant to Minn. Const. art. VI, § 10.
                         UNPUBLISHED OPINION

JOHNSON, Judge

       After a court trial on stipulated facts, a Hennepin County judge found Michael

Douglas Metsala guilty of two counts of ineligible possession of a firearm. On appeal,

Metsala seeks a new trial on the ground that he did not waive his right to testify, his right

to compel the testimony of favorable witnesses for his defense, or his right to cross-

examine the state’s witnesses.      The state concedes that Metsala did not make the

necessary waivers. Therefore, we reverse and remand for a new trial.

                                           FACTS

       Metsala is prohibited by state law from possessing firearms based on a federal

felony drug conviction from 2003, for which he was sentenced to 48 months in prison. In

June 2010, Bloomington police found a handgun at Metsala’s business and another

handgun at Metsala’s home when executing search warrants. While in custody, Metsala

admitted that the guns belonged to him.

       The state charged Metsala with two counts of ineligible possession of a firearm, in

violation of Minn. Stat § 624.713, subds. 1(2), 2(b) (2010). Metsala moved to suppress

the handguns and statements he made to the police. The district court denied the motion.

In light of the district court’s ruling, the parties agreed to present the case to the district

court on a stipulation, pursuant to rule 26.01, subdivision 3, of the Minnesota Rules of

Criminal Procedure. The transcript of the trial indicates that Metsala waived his right to a

jury trial. But nothing in the record indicates that Metsala waived his right to testify, his

right to compel the testimony of favorable witnesses for his defense, or his right to cross-


                                              2
examine the state’s witnesses. The district court found Metsala guilty on both counts.

Metsala appeals.

                                     DECISION

       Metsala argues only that the district court erred by not obtaining a complete

waiver of the type required by rule 26.01, subdivision 3, of the Minnesota Rules of

Criminal Procedure. Specifically, Metsala argues that he never effectively waived his

right to testify, his right to compel the testimony of favorable witnesses for his defense,

or his right to cross-examine the state’s witnesses.

       “When a defendant waives a jury trial or agrees to a trial on stipulated facts, the

Minnesota Rules of Criminal Procedure require that the defendant make an express

waiver of specified trial rights.” State v. Knoll, 739 N.W.2d 919, 921 (Minn. App. 2007)

(citing Minn. R. Crim. P. 26.01, subds. 1, 3). Those specified rights include the rights to:

“(1) testify at trial; (2) have the prosecution witnesses testify in open court in the

defendant’s presence; (3) question those prosecution witnesses; and (4) require any

favorable witnesses to testify for the defense in court.” Minn. R. Crim. P. 26.01, subd. 3;

see also Knoll, 739 N.W.2d at 922. Strict compliance with the rules is required; if a

defendant does not expressly waive, in writing or orally on the record, all rights listed in

rule 26.01, subdivision 3, the conviction must be reversed, and the case must be

remanded for a new trial. State v. Antrim, 764 N.W.2d 67, 70-71 (Minn. App. 2009);

Knoll, 739 N.W.2d at 921.

       In response to Metsala’s appeal, the state filed a one-paragraph brief in which it

“concedes that the necessary waivers . . . were not obtained from Appellant.” The state


                                              3
agrees that “Appellant’s convictions . . . should be reversed by this Court and this matter

should be remanded to the district court for a new trial.”

       Because it is undisputed that Metsala did not make a complete waiver of the trial

rights listed in rule 26.01, subdivision 3, we reverse and remand for a new trial.

       Reversed and remanded.




                                             4